Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-13 are pending. Claims 1, 2, 5, 9-11 and 13 are amended. Claim 4 is canceled. Claims 1-3 and 5-13 are pending.

Specification
	The substitute specification, including the abstract, submitted 12/19/2019 has been reviewed and accepted.

	Drawings
	The drawings were received on 12/19/2019.  These drawings are not acceptable.
	New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because drawings 3-20 contain. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
 	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 	Claim(s) 1-3 and 5-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s):
	1. A computer system for performing underwriting diligence actions relating to municipal bonds, comprising:
	a memory configured to store instructions;
	a processor in communication with said memory, wherein said processor
upon execution of the instructions is configured to:
		receive data access to a forward deal calendar database that collects and 	stores municipal bond deal information from devices connected to a computer 	system in response to inputs to the devices, the municipal bond deal information 	including occurrences of events being associated with activities related to 	municipal bond deals and diligence actions on a data store;
		provide an interface to a user for configuring the events configured to:
			select from a plurality of municipal bonds transactions using one or
		more of the following criteria: date; deal type; bond or note; and 				geographic location; and
			access data relating to deals in progress including access to pre-			populated and auto-populated information.
	The abstract idea falls under Certain Methods of Organizing Human Activity including commercial or legal interactions related to sales activities or behaviors (underwriting of municipal bonds).
	This judicial exception is not integrated into a practical application because the remaining claim elements are directed to a system, which is generally claimed as a memory storing instructions for a processor to execute, databases and a user interface for selecting and accessing data, and amounts to adding the words “apply it” or merely uses a tool to perform an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the reasons identified above, i.e., the additional elements identified are not considered significantly more since they amount to adding the words “apply it” to the abstract idea.
	The dependent claims merely narrow the abstract idea or add to the generically recited computer implementation.

Claim Rejections - 35 USC § 112
 	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 2. 3, 6, recite the limitation "the provided data" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 2, 3, 6 and 7 recite “enables a user with data access to data” which is unclear. The examiner assumes the first use of the word “data” is unnecessary and the claim should read “enables a user with access to data.”. 
Appropriate correction is requested.

The closest prior art is:
Hausman – 2006/0080214 – Computer Trading of Interests
ABSTRACT: 
     The invention provides systems, methods, and programs for improved computer 
trading of financial and other interests, including improvements in the making, acceptance, and control of proposals for transactions in interests.  Among improvements provided by the invention are the presentation of terms of proposed transactions to trading parties in terms selected or otherwise designated by the trading parties.  For example, terms of proposed transactions may be displayed in present or future values, such as in straight or split amounts for forward swap agreements.  Prices in currency exchanges may be expressed in terms of any of the involved currencies.  Improvements further include improved means for changing terms of proposed transactions, and especially groups or sets of proposed transactions; restrictions on repeated acceptance of transaction proposals; trading by users on each other's behalf; 
and improved display of transaction information associated with fellow traders.

Sugihara – 2008/0097888 – Method for Managing Markets for Commodities Using Fractional forward Derivative
ABSTRACT: 
 A fractional forward contract provides a financial instrument for managing trading of commodities that have variable and unpredictable availability at future dates by apportioning risk between parties (100, 170) by providing for parties (100, 170) to buy and sell a specified fraction of a commodity that the supplier (100) has in his inventory on a specific date, rather than a specified quantity.  Trading is managed by a trading exchange or clearinghouse (130) via a computer network (120).  The fractional forward contract provides a method for managing a market for a perishable commodity harvested from the wild by establishing a total allowable quantity of the perishable commodity that can be harvested over a pre-determined time period, permitting the harvester to contract for sale of some fraction of the actual harvest at a guaranteed price at a future date. 
Claims Text - CLTX (19): 
    19.  A system for trading a commodity having an inventory that is variable and unpredictable at a future date, the system comprising: a trading exchange server connected to a computer network and a database for storing a plurality of fractional forward contract offers and transactions;  at least one first user interface connected to the network for submitting to the trading exchange server terms of one or more fractional forward contract offers for selling one or more fractions of the inventory that is available to a first party over a specified period at a specified future date at a specified price per unit of the available inventory;  at least one a second user interface connected to the network for viewing and communicating acceptance of terms of the offers for 
purchase of a selected fraction of the available inventory by at least one second party;  wherein the trading exchange server records the terms and the acceptance by the at least one second party for storage in the database, and after the specified future date has passed, records a total price paid by the at least one second party for the selected fraction of the available inventory.


























Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694